DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10, 300, 252 B2 in view of “van der Burg et al.,” US 2004/0098031 (hereinafter van der Burg). 
Instant Application 15/606,814
Claims – 11/19/2019
U.S. Patent No. 10,154,826
1. A method of preventing acute kidney injury from contrast agent introduced into vasculature of a subject, the method comprising:
positioning a proximal portion of a catheter device comprising a catheter shaft and an occlusive element in an abdominal aorta of the subject adjacent renal artery ostia of the subject, wherein one or more longitudinal position indication features are disposed on the occlusive element;
deploying the occlusive element of the catheter device to occlude the renal artery ostia;

confirming occlusion of the renal artery ostia when the occlusive element is deployed by observing the appearance of the one or more longitudinal position indication features;
introducing a bolus of the contrast agent into the abdominal aorta of the subject while the occlusive element is deployed to occlude the renal artery ostia, thereby preventing the contrast agent from entering into renal arteries of the subject; and
collapsing the occlusive element after the bolus of the contrast agent has been introduced, thereby allowing blood flow to the renal arteries to resume.
1. A method of preventing acute kidney injury from contrast agent introduced into vasculature of a subject, the method comprising: positioning a catheter device in an abdominal aorta of the subject adjacent renal artery ostia of the subject; deploying an occlusive element of the catheter device to occlude the renal artery ostia; introducing a bolus of the contrast agent into the abdominal aorta of the subject while the occlusive element is deployed and occluding the renal artery ostia to prevent the contrast agent from entering into renal arteries of the subject; and collapsing the occlusive element after the bolus of the contrast agent has been introduced to allow blood flow to the renal arteries to resume.
2. The method of claim 1, further comprising repeating the steps of deploying the occlusive element to occlude the renal artery ostia, introducing the bolus of the contrast agent while the occlusive element is deployed and occluding the renal artery ostia, and collapsing the occlusive element after the bolus of the contrast agent has been introduced.



Regarding instant claim(s) 1, patented claim(s) 1 and 3 set(s) forth the above-mapped limitations.
The patented claim(s) do/does not explicitly set forth the above-underlined limitations.
In an analogous tissue characterization field of endeavor, van der Burg teaches wherein one or more longitudinal position indication features are disposed on the occlusive element and confirming occlusion of the renal artery ostia when the occlusive element is deployed by observing the appearance of the one or more longitudinal position indication features (occluding device and catheter portions are partially radiopaque and catheter and occlude device are advanced to target location, and once positioned, it is deployed with monitoring proper positioning of the occluder device by fluoroscopy, CT and other imaging techniques ([0010])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by patented claim(s) 1 and 3 to be as claimed in the instant application, since such limitations were well known in the art as made obvious by van der Burg.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. attaching or constructing occlude device to be radiopaque) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to monitor advancement and proper deployment of the occlude device into target ([0010]), and there was reasonable expectation of success.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the appearance of the one or more longitudinal position indication features."  There is insufficient antecedent basis for this limitation in the claim since “an appearance” was not recited previously. 
Claim 5 recites the limitation "the bowed section is observed using x-ray imaging."  There is insufficient antecedent basis for this limitation in the claim since “a bowed section” was not recited previously. 
Claims 2-4 and 6-10 are rejected as they inherit rejections of independent claim 1. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and double patenting rejection set forth in this Office action.
Reasons for indicating Allowable Subject Matter
The following is an examiner' s statement of reasons for indicating allowable subject matter:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Roman (US2008/0306155) discloses preventing renal injury due to contrast agent injection cy occluding renal arteries for 30 minutes and removing the occluding element after ([0070]). However, Roman’s method is conducted in in vitro, involving incision and not using the catheter with occluding element as claimed. 
Thus, the prior art previously and currently made of record fails to disclose or make obvious the limitation “preventing acute kidney injury from contrast agent introduced into vasculature of a subject” by “introducing a bolus of contrast agent while the occlusive element is deployed to occlude renal artery ostia, thereby preventing the contrast agent from entering into renal arteries of the subject” in combination with the rest of the limitations of independent claim(s) 1. There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to incorporate the limitation in order to produce the claimed invention.  Furthermore, such a configuration allows prevention of acute kidney injury from contrast agent during imaging advantages claimed by present invention.
Therefore, claim(s) 1 overcome(s) previously and currently cited prior art and is/are indicated as allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793